Exhibit 10(f)

   

FIRST AMENDMENT TO GUARANTEE



THIS FIRST AMENDMENT TO GUARANTEE (this "Amendment") is made and entered into
this 2nd day of October, 2002 by FPL GROUP CAPITAL INC, a Florida corporation
(the "Guarantor"), with the consent and acknowledgement of North Jersey Energy
Associates, A Limited Partnership (the "Guaranteed Party") amends that
Guarantee, dated as of October 2, 2002 (the "Guarantee"), by the Guarantor in
favor of the Guaranteed Party.


WHEREAS, it was the intent of all parties to the Guarantee that the defined term
"Obligations" thereunder include "Buyer's Cover Cost" not "Seller's Cover Cost"
(as drafted), and hence this Amendment memorializes that intent and corrects
this technical drafting error.


NOW THEREFORE, in consideration of the foregoing, Guarantor agrees as follows:


1. Obligations. Clause (A) in Section 1 of the Guarantee is restated in its
entirety as follows:


(A) any Buyer's Cover Costs and




IN WITNESS WHEREOF, the Guarantor has caused this Amendment to be executed and
delivered this Amendment by its duly authorized officer as of the date first
above written.



 


FPL GROUP CAPITAL INC

 



By:



PAUL I CUTLER







   

Name: Paul I. Cutler
Title: Treasurer

 

Acknowledged and Agreed:

 

NORTH JERSEY ENERGY ASSOCIATES,
A Limited Partnership

 


By:


Northeast Energy, LP, its General Partner

 


By:


ESI Northeast Energy GP, Inc., its Administrative Partner

 



By:



NATHAN E HANSON

 







 

Name: Nathan E. Hanson
Title: Director

 

